



COURT OF APPEAL FOR ONTARIO

CITATION: Chaudhry v.
    Falconer Charney LLP, 2014 ONCA 427

DATE: 20140526

DOCKET: C57802

Doherty, Simmons and Tulloch JJ.A.

BETWEEN

Liaqat Chaudhry and 5 Star Haveli International

Plaintiffs (Appellants)

and

Falconer Charney LLP and Theodore P. Charney

Defendants (Respondents)

Alfred Schorr, for the plaintiffs (appellants)

Michael Kestenberg, for the defendants (respondents)

Heard:  May 22, 2014

On appeal from the judgment of Justice Chiappetta of the
    Superior Court of Justice, dated October 9, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We think the motion judge properly determined that there was no genuine
    issue requiring a trial on the issue of damages as they related to the
    respondents alleged failure to complete the settlement documents before
    November 2008.  As the motion judge observed, at para. 19:

There is no evidence the plaintiffs suffered a loss because the
    defendants failed to finalize the settlement by November 28, 2008.

[2]

We agree with counsel for the appellants that a plaintiff is not
    required to quantify its loss to avoid summary judgment on a damages issue.  A
    plaintiff is, however, required to demonstrate something in the record on the
    motion that would justify a finding that some loss had occurred.  This material
    failed to do that.  The action was properly dismissed.

[3]

Costs to the respondents in the amount of $10,000, inclusive of taxes
    and disbursements.


